DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
New Claims 26-47 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, directed to compounds and composition, and the species of maleimidocaproylVal-Ser(Glc)-PABC-MMAU in the reply filed on 06/21/2022 and 08/01/2022 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that the new claims as grouped are related such that they could be examined together without undue burden.  This is not found persuasive because applicant is arguing over new claims that were not a part of restriction action and no restriction was made on any of the new claims. Since new claims were not part of the restriction action, applicant is arguing over claims that were not part of the examination. Applicant is reminded that if the applicant will present the method claims, the method claims will still be considered restricted.
The elected species of new claims is found free of prior art and withdrawn species of compound are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species requirement for Group I (i.e. compound claims) as set forth in the Office action mailed on 05/20/2022 is hereby withdrawn. 
The requirement is therefore made FINAL.
Claims 26-47 are under current examination.
Claim Objections
Claims 28, 29, 30, 31 and 34 are objected to because these Claims on several instances recite, abbreviations, such as PABC, MMAU, CC-1065 etc., which need to be spelled out in their entirety because this is the first time these abbreviations appear in the claims, and must be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 26-47 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 26-47 are directed to a compound of Formulae, such as

    PNG
    media_image1.png
    268
    487
    media_image1.png
    Greyscale

 
IIIb, IIIc and IIId. 
Wherein 

    PNG
    media_image2.png
    216
    895
    media_image2.png
    Greyscale

Thus, claims 26-47 are drawn to millions of compounds and a composition comprising the same, having a Val-Ser(Glc) core to which any X  comprising maleimide group or azide (spacer group) with any kind of substituents, length, functionality; any D molecule of any structure or derivative or analog of any cytotoxic drug, immunomodulatory agent, labeling agent, chelator, radioactive agent; and any antibody (as in dependent claims), each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formulae III, IIIb, IIIc and IIId.  MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 26-47 are broad and generic, with respect to all possible compounds encompassed by these claims. There is a very large number of structural variations encompassed by formulae III, IIIb, IIIc and IIId. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to spacer X and drug D.
The specification provides guidance to a very limited number of compounds embraced by the instant claims; the common structural features in the examples disclosed are: 
X = maleimidocaproyl; DBCO (which is outside the scope of claim 26)
D=MMAU, auristatin, rubicin, PNU-EDA
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements X (of any structure), D (of any structure), and T (any antibody)embraced by the instant claims. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 26-47.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 30-34, are indefinite as these claims recite broad and narrow limitations within the same claims. For instance, claim 30, 31 and 34, D is a cytotoxic drug---D is MMAU etc., and thus scope of the claim is unclear. Claims 32, an antibody, anti-CD20 antibody Claim 33, 1-20 ---- 7-9 or 8 or n is 1, 2---20.
Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 30 and 31 are in an improper dependent form because these claims are dependent on claims 26 and 27 respectively and recites compound of formula Vb and VIb respectively, wherein X is DBCO, which is outside the scope of claims 26 and 27. 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Citation of Relevant Prior art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Following is the relevance of the prior art made of record: 
Anderson (WO2014088432 A1): The prior art teaches linker payload conjugates, wherein the closest conjugate to the instant claims is Val-Cit-PABC-Ser(Glc)-Drug molecule and thus different from not having the structure -Val-Ser(Glc)-, which is the common core in all compounds conjugates of the instant claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623